Application Status
The Examiner believes that the Appellant may have attempted to file an Appeal Brief to be reviewed by, and responded to by the Examiner and two Appeal Conference members. However, there are multiple discrepancies within the submission that have led the Office to interpret the submission on 03/08/2021 as a Supplemental Response or Supplemental Amendment. If Appellant’s intentions were to file an Appeal Brief, please contact the Pro Se Assistance Program at https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program or call to make an appointment 1-866-767-3848 before submitting to make sure that the proper format is followed. 
The following guidance is provided to give some clarity to the Office decision to make the submission a Supplemental Response. The Examiner specifically notes that all arguments should be written in the Arguments section, not annotated on the prior art reference or Examiner’s Response to Arguments in the previous Office Action. 
The Appellant has stated that the “following amendments and Appeals accompany a Request for Continuing Examination” at the beginning of the submission. A “Request for Continuing Examination” (or RCE) is a separate path forward in prosecution that resets the application back to the beginning (such that the next Rejection would be Non-Final again). This is incompatible with an Appeal. An Applicant can either file an RCE or an Appeal, and filing an RCE voids any Appeal previously filed. 
ALL claim numbers must remain as they were throughout prosecution. In this case, the most recent claims examined were Claims 39-44. However, the Appellant has reverted back to canceled claims 24-29, and further renumbered them in the claim appendix to be Claims 1-6. Canceled claims cannot be brought back, and it is not clear if the claims have been amended from their most recent form. Any added claim limitations should be underlined and any deleted claim limitations should remain shown, but with a 
The Examiner notes that Appellant should be careful when adding detail to the drawings and specification because anything not originally in the application that is added later constitutes new matter and must be deleted. For context, a more typical specification amendment before Appeal might change a typo or change a word to a more appropriate synonym found elsewhere in the application.

Response to Arguments
Appellant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. The Examiner notes that due to the structure of the submission, it is very difficult to tell what is meant to be an argument or not. Accordingly, the Examiner believes he has responded to all arguments either in this response or in a previous Office Action.
A) The Appellant asserts that Spinelli does not teach a venturi. The Examiner notes that this limitations is not cited as being taught by Spinelli but by the secondary references Murray, Lin & Zaustinsky. As a 103 rejection, it is the combination of references combined that renders the claims obvious.
B) The Appellant asserts that Pewitt is not tapered continuously to a midpoint, has a large baffle plate and an opening not directly in communication with the attic. The Examiner notes that Pewitt was cited in response to the Affidavits filed asserting that Appellant’s invention solves a long-standing need. Pewitt is not cited against the claim language but purely to prove that the appellant’s asserted long-felt need of a venturi vent with no external baffles has already been solved. That need does not require the specifics of the venturi being tapered all the way to the midpoint and external baffles found in other prior art is not present. The attic opening argument is not relevant as it is not part of the claims, nor the asserted long-felt need.
C) The Appellant asserts that Murray in non-analogous art and has baffles. The Examiner respectfully disagrees that Murray is non-analogous. It has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Murray uses a venturi to increase a roof-top vent, same as appellant’s invention. The Examiner notes that the fact that Murray has baffles is irrelevant. Murray is not cited for these limitations, but for the venturi shape. Spinelli teaches the baffle limitations in the claims. As a 103 rejection, it is the combination of references combined that renders the claims obvious.
D) The Appellant asserts that Waltz contains baffles. The Examiner notes that the fact that Waltz has baffles is irrelevant. Waltz is not cited for these limitations, but for the venturi shape. Spinelli teaches 
E) The Examiner notes that Figure 16 provided on Pg. 63 of the response is not Appellant’s invention in this application and as such should not be referenced.
F) The Appellant asserts both in repeated Affidavits (already responded to when originally filed) and in arguments, that the Appellants invention is patentable because it is the first to “remove” external baffles and have a tapered venturi shape. The Examiner respectfully disagrees. Pewitt teaches no external baffles and has a tapered venturi shape.
G) The Appellant asserts that there is no basis for the combination of elements found in the prior art. The Examiner respectfully disagrees. As the combination in the Office Action states, Spinelli with the respective secondary references IN COMBINATION teaches all limitations. These combination of a standard vent with the venturi shape of other roof-top vents does not provide more than predictable results. In fact, the results are entirely predictable because the secondary references utilize the venturi shape in the manner as the Appellant. The Examiner notes that many of Appellants arguments are directed toward a 103 rejection, NOT a 102 rejection. Therefore, attacking the references independently or stating that the claims, “as a whole” are not in the prior art is irrelevant because the rejection is not based on the exact Appellant invention being found as a whole in a single prior art reference, but as an obvious combination of multiple prior art references. In this case, the rejection boils down to the fact that a venturi is known in the ventilation art to increase airflow removal from the top of a structure (found in Murray, Lin & Zaustinsky). One of ordinary skill in the ventilation art would find it obvious to apply this known venturi principle to the standard non-baffled ridge vent of Spinelli with the motivation of increasing airflow removal because that is literally what the structure is used for in Murray, Lin & Zaustinsky. All results are as predicted. A standard non-baffled ridge vent with increased airflow removal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762